Case: 2:19-cv-02006-MHW-EPD Doc #: 51 Filed: 12/11/19 Page: 1 of 3 PAGEID #: 471




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


WILLIAM BURKE,

              Plaintiff,
                                                    Case No. 2:19-cv-2006
       vs.                                          Judge Michael H. Watson
                                                    Chief Magistrate Judge Elizabeth P. Deavers

JAMES ALEX FIELDS, et al.,

              Defendants.


                                            ORDER

       This case was filed on May 17, 2019. (ECF No. 1.) The following Defendants were

served with the Complaint but failed to timely plead or otherwise move in response: James Alex

Fields, Jr. (ECF No. 11), Proud Boys (ECF No. 23), Nationalist Front (ECF No. 8), and

Honorable Sacred Knights (ECF No. 11). Defendants The Traditionalist Worker Party and

David Duke each filed a timely Motion to Dismiss Plaintiff’s Complaint. (ECF Nos. 16, 33.)

       As of August 27, 2019, service of the Complaint had not been completed as required by

Federal Rule of Civil Procedure 4(m) as to the remaining Defendants. Accordingly, the Court

directed Plaintiff to show cause why the Court should not dismiss the claims against those

Defendants. (ECF No. 22.) In response, Plaintiff requested, and the Court granted, an additional

ninety (90) days, or until December 10, 2019, to serve the following Defendants: Vanguard

America, Andrew Anglin, Gregory Anglin, Daily Stormer, Moonbase Holdings, LLC, Anglin

and Anglin, LLC, Robert Ray, Matthew Heimbach, Jason Kessler, Richard Spencer, Augustus
Case: 2:19-cv-02006-MHW-EPD Doc #: 51 Filed: 12/11/19 Page: 2 of 3 PAGEID #: 472




Sol Invictus, and Morning Star Ministries USA, Inc., and National Policy Institute1. (ECF Nos.

30, 31.)

       Plaintiff filed an Amended Complaint on September 9, 2019. (ECF No. 25.) Pursuant to

Federal Rules of Civil Procedure 4(m), 5(a)(1)(b), and 5(a)(b), Plaintiff is required to serve the

Amended Complaint on all parties that had not filed an Answer or otherwise moved in response

to the initial Complaint. Plaintiff was advised of this obligation in the Court’s October 24, 2019,

Order. (ECF No. 43.) It does not appear that service of process has been completed as required

by the Civil Rules 4(m), 5(a)(1)(b), and 5(a)(b) on the following Defendants: James Alex Fields,

Jr., Proud Boys, Nationalist Front, Honorable Sacred Knights, Vanguard America, Andrew

Anglin, Gregory Anglin, Daily Stormer, Moonbase Holdings, LLC, Anglin and Anglin, LLC,

Robert Ray, Matthew Heimbach, Jason Kessler, Richard Spencer, Augustus Sol Invictus, and

Morning Star Ministries USA, INC.

       The Court has granted an extension of time until January 27, 2020, for Plaintiff to serve

the following Defendants: Andrew Anglin, Gregory Anglin, Daily Stormer, Moonbase Holdings,

LLC, Morning Star Ministries USA, INC., and Anglin and Anglin, LLC (collectively, the

“Anglin Defendants”). (ECF No. 50.)

       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE WITHIN FOURTEEN (14)

DAYS OF THE DATE OF THIS ORDER why the claims against Defendants James Alex

Fields, Jr., Proud Boys, Nationalist Front, Honorable Sacred Knights, Vanguard America, Robert



1
 The Court inadvertently left out Defendant National Policy Institute in its list of unserved
Defendants in ECF No. 31. On October 24, 2019, the Court issued an Order that, inter alia,
directed Plaintiff to serve the Amended Complaint on all unrepresented parties, including
Defendant National Policy Institute, pursuant to Civil Rule 4(m), 5(a)(1)(b), and 5(a)(2). (ECF
No. 43.) The deadline for Plaintiff to serve Defendant National Policy Institute was December
10, 2019. (Id.) Summons was returned executed as to Defendant National Policy Institute on
December 10, 2019. (ECF No. 48.)
                                                 2
Case: 2:19-cv-02006-MHW-EPD Doc #: 51 Filed: 12/11/19 Page: 3 of 3 PAGEID #: 473




Ray, Matthew Heimbach, Jason Kessler, Richard Spencer, and Augustus Sol Invictus should not

be dismissed and why an extension of time to effect service should be allowed. The good cause

showing should be supported with sworn affidavits.

       IT IS SO ORDERED.

                                           /s/ Elizabeth A. Preston Deavers______
DATED: December 11, 2019                   ELIZABETH A. PRESTON DEAVERS
                                           CHIEF UNITED STATES MAGISTRATE JUDGE




                                              3
